Exhibit 21.1 RAIT Financial Trust Subsidiaries Entity Name DomesticJurisdiction DBANames 1437 7th Street Preferred Member, LLC Delaware 1901 Newport Investor, LLC Delaware 100 East Lancaster Owner, LLC Delaware 100 East Lancaster Member, LLC Delaware 210-218 The Promenade North LLC California 444 Cedar Tower Member, LLC Delaware 444 Cedar Tower Owner, LLC Delaware Augusta Apartments Nevada, LLC Delaware Balcones Club Apartments Holdings, LLC Delaware Balcones Club Apartments Investor, LLC Delaware Beachcomber Beach Resort Florida, LLC Delaware Belle Creek Member, LLC Delaware Belle Creek IR Holdings, LLC Delaware Boca Yamato, LLC Delaware Brandywine Cherry Hill, Inc. New Jersey Brandywine Willow Grove, Inc. Pennsylvania Broadstone I Preferred, LLC Delaware Castagna Capital I, LLC Delaware Centrepoint IR Holdings, LLC Delaware Centrepoint Member, LLC Delaware Coles Crossing GP, LLC Delaware Coles Crossing GP Member, LLC Delaware Coles Crossing, LP Delaware Coles Crossing Preferred Member, LLC Delaware Copper Mill IR Holdings, LLC Delaware Copper Mill Member, LLC Delaware Crestmont IR Holdings, LLC Delaware Crestmont Member, LLC Delaware Cumberland IR Holdings, LLC Delaware Cumberland Member, LLC Delaware Daytona Portfolio, LLC Delaware Desert Wind Arizona Owner, LLC Delaware Desert Wind Holdings, LLC Delaware Eagle Ridge Apartments California, LLC Delaware Eagle Ridge Apartments Solar, LLC Delaware Eagle Ridge Member, LLC Delaware Ellington Condos Florida, LLC Delaware Ellington Development Florida, LLC Delaware Ellington Member, LLC Delaware Emerald Bay Apartments Nevada Delaware Emerald Bay Manager, LLC Delaware Emerald Bay Member, LLC Delaware Erieview Tower & Parking Manager, Inc. Ohio Erieview Tower & Parking, LLC Ohio Erieview Tower Member, LLC Delaware Executive Center Member, LLC Delaware Executive Center Wisconsin, LLC Delaware Florida Condo Acquisitions, LLC Delaware Four Resource Member, LLC Delaware Four Resource Square, LLC Delaware Global Insurance Advisors, LLC Pennsylvania Global Insurance Services, LLC Tennessee Grand Terrace Apartments California, LLC Delaware Grand Terrace Apartments Solar, LLC Delaware Grand Terrace Member, LLC Delaware Grand Terrace, LLC Delaware Entity Name DomesticJurisdiction DBANames Heritage Trace IR Holdings, LLC Delaware Heritage Trace Member, LLC Delaware HV- Rutherford Plaza, LLC Delaware Independence Realty Advisors, LLC Delaware Independence Realt1y Trust, Inc. Maryland Industrial Portfolio Member, LLC Delaware` Jupiter Communities, LLC Delaware Knoxville Preferred Member, LLC Delaware Las Vistas Holdings, LLC Delaware Lexington Mill Mississippi Member, LLC Delaware Lexington Mill Mississippi Owner, LLC Delaware Long Beach Promenade Holdings, LLC Delaware M&A Texas Balcones Club LLC Delaware Mandalay Investor I, LLC Delaware Mandalay Investor II, LLC Delaware Mandalay Member, LLC Delaware Mandalay Owner Texas, LLC Delaware Manhattan Town Center Owner, LLC Delaware Manhattan Town Center Member, LLC Delaware Mays Crossing Member, LLC Delaware MC Phase II Leasehold, LLC Delaware MC Phase II Owner, LLC Delaware McDowell Mountain Arizona, LLC Delaware McDowell Mountain Member LLC Delaware Meadows on Westbrook Investor, LLC Delaware MGS Gift Shop Florida, LLC Delaware Mineral Center Colorado, LLC Delaware Mineral Center Member, LLC Delaware Murrells Retail Associates, LLC Delaware Murrells Retail Holdings, LLC Delaware Oakland Mall Owner, LLC Delaware Oakland Mall Member, LLC Delaware Oakland Plaza Member, LLC Delaware Oakland Plaza Owner, LLC Delaware Oakland Square Member, LLC Delaware Oakland Square Owner, LLC Delaware Oyster Point Apartments Virginia, LLC Delaware Oyster Point Member, LLC Delaware Penny Lane Arizona Owner, LLC Delaware Penny Lane Holdings, LLC Delaware Pinecrest Member, LLC Delaware PlazAmericas Mall Texas, LLC Delaware Portfolio Real Estate West Springfield, LLC Delaware Portfolio Real Estate Marysville, LLC Delaware Portfolio Real Estate Auburn Hills, LLC Delaware Portfolio Real Estate Columbus, LLC Delaware Portfolio Real Estate Palm Bay, LLC Delaware Portfolio Real Estate Englewood, LLC Delaware Portfolio Real Estate New Kensington, LLC Delaware Portfolio Real Estate South Attleboro, LLC Delaware Portfolio Real Estate Sedgewick, LLC Delaware Portfolio Sparks, LLC Delaware PRG- RAIT Portfolio Manager, LLC Delaware PRG-RAIT Portfolio Member, LLC Delaware RAIT 2013- FL1 Trust Delaware RAIT 2014- FL2 Trust Delaware RAIT 2014- FL2, LLC Delaware RAIT 2014- FL3 Trust Delaware RAIT 2014- FL3, LLC Delaware RAIT 2014-FL3 B Holdings, LLC Delaware RAIT 2014-FL4, LLC Delaware Entity Name DomesticJurisdiction DBANames RAIT 2014-FL4 Trust Delaware RAIT 2015-FL5, LLC Delaware RAIT 2015-FL5 Trust Delaware RAIT 2015-FL5 A-2 Holdings Delaware RAIT Asset Holdings IV, LLC Delaware RAIT Asset Holdings, LLC Delaware RAIT Asset Management, LLC Delaware RAIT Broadstone, Inc. Delaware RAIT Capital Corp. Delaware RAIT Capital Limited Ireland RAIT CMBS Conduit I, LLC Delaware RAIT CMBS Conduit II, LLC Delaware RAIT Commercial, LLC Delaware RAIT CRE CDO I, LLC Delaware PinnacleCapitalGroup—PA RAIT CRE CDO I, Ltd. Cayman Islands RAIT CRE Conduit II, LLC Delaware RAIT CRE Conduit III, LLC Delaware RAIT CRE Conduit IV, LLC Delaware RAIT CRE Holdings, LLC Delaware RAIT-CVI III, LLC Delaware RAIT Equity Holdings I, LLC Delaware RAIT Executive Mews Manager I, Inc. Delaware RAIT Executive Mews Manager II, Inc. Delaware RAIT Executive Mews Manager III, Inc. Delaware RAIT Funding, LLC Delaware RAIT General, Inc. Maryland RAIT Indiana Portfolio Holdings, LLC Delaware RAIT Lending, LLC Delaware RAIT Limited, Inc. Maryland RAIT Lincoln Court, LLC Delaware RAIT NTR Holdings, LLC Delaware RAIT Partnership, L.P. Delaware RAIT Preferred Funding II, LLC Delaware RAIT Preferred Funding II, Ltd. CaymanIslands RAIT Preferred Holdings I, LLC Delaware RAIT Preferred Holdings II, LLC Delaware RAIT Property Management Holdings, LLC Delaware RAIT Reuss B Member, LLC Delaware RAIT Reuss C Member, LLC Delaware RAIT Reuss D Member, LLC Delaware RAIT Reuss Federal Plaza, LLC Delaware RAIT Reuss Member, LLC Delaware RAIT Rutherford A, LLC Delaware RAIT Sabel Key Manager, Inc. Delaware RAIT Sharpstown TRS, LLC Delaware RAIT TRS, LLC Delaware RAIT Urban Equity Holdings, LLC Delaware RAIT Urban Holdings, LLC Delaware RAIT Urban Retail Venture Equity Holdings, LLC Delaware RAIT-PRG Member, LLC Delaware RAIT-Melody 2016 Holdings Trust Maryland Regency Manor Florida Owner, LLC Delaware Regency Manor Member, LLC Delaware Regency Meadows Nevada Member, LLC Nevada Regency Meadows Nevada, LLC Nevada Regency Meadows, LLC Delaware REM-Cherry Hill, LLC New Jersey REM-Willow Grove, Inc. Pennsylvania REM-Willow Grove, L.P. Pennsylvania Remington Florida Member, LLC Delaware Remington Florida, LLC Delaware Entity Name DomesticJurisdiction DBANames RFT Industrial Portfolio Member, LLC Delaware River Park West Apartments Owner, LLC Delaware Rutherford Plaza A Member I, LLC Delaware Rutherford Plaza A Member II, LLC Delaware Rutherford Plaza A Member III, LLC Delaware Rutherford Plaza Manager, Inc. Delaware Rutherford Plaza Member, LLC Delaware Rutherford Plaza Owner, LLC Delaware Rutherford Preferred, LLC Delaware Sabel Key Southwest, LLC Delaware Sandal Ridge Arizona Owner, LLC Delaware Sandal Ridge Holdings, LLC Delaware Saxony Inn Florida, LLC Delaware Sharpstown Mall Texas, LLC Delaware Sharpstown Member, LLC Delaware Silversmith Creek Florida Member, LLC Delaware Silversmith Creek Florida Owner, LLC Delaware South Plaza Center Owner, LLC Delaware South Plaza Member, LLC Delaware South Terrace Apartments North Carolina, LLC Delaware South Terrace Holdco MM, LLC Delaware South Terrace Holdco, LLC Delaware South Terrace Member, LLC Delaware St. Pete Beach Holdings, LLC Delaware Sunny Shores Resort Florida, LLC Delaware Taberna Capital Management, LLC Delaware Taberna Equity Funding, Ltd. Cayman Islands Taberna Funding Capital Trust I Delaware Taberna Funding Capital Trust II Delaware Taberna IR Holdings Member, LLC Delaware Taberna IX Equity Trust, LLC Delaware Taberna Realty Finance Trust Maryland Taberna Realty Holdings Trust Maryland Taberna VII Equity Trust, LLC Delaware TI Shopping Center, LLC Delaware Tiffany Square Member, LLC Delaware Tiffany Square, LLC Delaware Trails at Northpoint Mississippi Member, LLC Delaware Trails at Northpoint Mississippi Owner, LLC Delaware Treasure Island Resort Florida, LLC Delaware Tresa At Arrowhead Member, LLC Delaware Tresa IR Holdings, LLC Delaware Tuscany Bay Apartments Florida, LLC Delaware Tuscany Bay Member, LLC Delaware Union Medical Campus Member, LLC Delaware Union Medical Campus Owner, LLC Delaware Urban Retail Properties, LLC Delaware Urban Retail Properties Co. of California Delaware Urban Retail Properties Co. of Florida Delaware Urban Retail Properties Co. of Illinois Delaware Urban Retail Properties Co. of Iowa, Inc. Delaware Urban Retail Properties Co. of Massachusetts Delaware Urban Retail Properties Co. of Michigan Delaware Urban Retail Properties Co. of Minnesota Delaware Urban Retail Properties Co. of Nevada Delaware Urban Retail Properties Co. of North Carolina Delaware Urban Retail Properties Co. of Oregon Delaware Urban Retail Properties Co. of Pennsylvania Delaware Urban Retail Properties Co. of Texas Delaware Urban Retail Properties Co. of Virginia Virginia Urban Retail Properties Co. of Washington, Inc. Delaware Entity Name DomesticJurisdiction DBANames Urban Retail Venture, LLC Delaware Urban Retail Venture REIT, LLC Delaware Urban Retail Venture Limited, LLC Delaware Urban Retail Venture REIT OP, LP Delaware Ventura Florida Member, LLC Delaware Ventura Florida Owner, LLC Delaware Vista Lago Condos, LLC Delaware Vista Lago Member, LLC Delaware Willow Creek Apartments Investor, LLC Delaware Willows at Lone Mountain West, LLC Nevada Willows Member, LLC Delaware Yamato Investor I, LLC Delaware Yamato Investor II, LLC Delaware Yamato Member, LLC Delaware Subsidiaries of Independence Realty Trust, Inc.: Adventure Merger Sub LLC Delaware Bayview Club Apartments Indiana, LLC Delaware Bayview Club TIC I, LLC Maryland Bayview Club TIC II, LLC Maryland Bayview Club TIC III, LLC Maryland Bayview Club TIC IV, LLC Maryland Bayview Club TIC V, LLC Maryland Bayview Club TIC VI, LLC Maryland Bayview Club TIC VII, LLC Maryland Bayview Club TIC VIII, LLC Maryland Bayview Club TIC IX, LLC Maryland Bayview Club TIC X, LLC Maryland Bayview Club TIC XI, LLC Maryland Bayview Club TIC XII, LLC Maryland Bayview Club TIC XIII, LLC Maryland Bayview Club TIC XIV, LLC Maryland Bayview Club TIC XV, LLC Maryland Bayview Club TIC XVI, LLC Maryland Bayview Club TIC XVII, LLC Maryland Bayview Club TIC XVIII, LLC Maryland Bayview Club TIC XIX, LLC Maryland Bayview Club TIC XX, LLC Maryland Bayview Club TIC XXI, LLC Maryland Bayview Club TIC XXII, LLC Maryland Bayview Club TIC XXIII, LLC Maryland Bayview Club TIC XXIV, LLC Maryland Bayview Club TIC XXV, LLC Maryland Bayview Club TIC XXVI, LLC Maryland Bayview Club TIC XXVII, LLC Maryland Bennington Pond LLC Ohio Bennington Pond Managing Member, LLC Delaware Berkshire II Cumberland, LLC Indiana Berkshire Square, LLC Indiana Berkshire Square Managing Member Delaware Brookside CRA-B1, LLC Delaware BSF-Arbors River Oaks Florida BSF Lakeshore, LLC Florida BSF Trails, LLC Florida Independence Realty Operating Partnership, LP Delaware Iron Rock Ranch Apartments Owner, LLC Delaware IRT Arbors Apartments Owner, LLC Delaware IRT Belle Creek Apartments Colorado, LLC Delaware IRT Carrington Apartments Owner, LLC Delaware IRT Copper Mill Apartments Texas, LLC Delaware Entity Name DomesticJurisdiction DBANames IRT Crestmont Apartments Georgia, LLC Delaware IRT Crossings Owner, LLC Delaware IRT Cumberland Glen Apartments Georgia, LLC Delaware IRT Eagle Ridge Apartments Member, LLC Delaware IRT Eagle Ridge Apartments Owner, LLC Delaware IRT Heritage Trace Apartments Virginia, LLC Delaware IRT Lenoxplace Apartments Owner, LLC Delaware IRT Limited Partner, LLC Delaware IRT OKC Portfolio Owner, LLC Delaware IRT OKC Portfolio Member, LLC Delaware IRT Runaway Bay Apartments, LLC Delaware IRT Stonebridge Crossing Apartments Owner, LLC Delaware IRT Tresa At Arrowhead Arizona, LLC Delaware IRT UPREIT Lender, LP Delaware IRT UPREIT Lender Limited Partner, LLC Delaware IRT Walnut Hill Apartments Owner, LLC Delaware Jamestown CRA-B1, LLC Delaware JLC/BUSF Associates, LLC Delaware Kings Landing LLC Delaware Meadows CRA-B1, LLC Delaware Merce Partners, LLC Texas Millenia 700, LLC Delaware MTC-East, LLC Georgia Oxmoor CRA-B1, LLC Delaware Pointe at Canyon Ridge, LLC Georgia Prospect Park CRA-B1, LLC Delaware Stonebridge at the Ranch Apartments Owner, LLC Delaware Trade Street Property Management, LLC Florida TS Aventine, LLC Delaware TS Big Creek, LLC Delaware TS Brier Creek, LLC Delaware TS Craig Ranch, LLC Delaware TS Creekstone, LLC Delaware TS GooseCreek, LLC Delaware TS Manager, LLC Florida TS Miller Creek, LLC Delaware TS New Bern, LLC Delaware TS Talison Row, LLC Delaware TS Vintage, LLC Delaware TS Westmont, LLC Delaware Wake Forest Apartments, LLC Delaware
